Title: 1779 March 3.
From: Adams, John
To: 


       Went to Versailles, in order to take Leave of the Ministry. Had a long Conversation, with the Comte De Vergennes, in french, which I found I could talk as fast as I pleased.
       I asked him what Effect the Peace of Germany would have upon our War. He said he believed none, because neither the Emperor nor King of Prussia were maritime Powers.
       I asked him, whether he thought that England would be able to procure any Ally among the northern Powers. That Congress would be anxious to know this.
       He said I might depend upon it and assure Congress that in his Opinion England would not be able to procure any. That on the Contrary the northern Powers were arming, not indeed to war against England, but to protect their Commerce.
       Quant a L’Espagne, Monsieur?—Ah! Je ne puis pas dire.
       Called on Mr. De Sartine who was not at home. Called on Mr. Genet. Mr. Genets son went with me and my son to see the Menagerie.
      